Name: 2001/22/EC: Commission Decision of 22 December 2000 on amendment of Annex III to Directive 98/10/EC of the European Parliament and of the Council of 26 February 1998 on the application of open network provision (ONP) to voice telephony and on universal service for telecommunications in a competitive environment (Text with EEA relevance) (notified under document number C(2000) 4078)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  communications;  competition
 Date Published: 2001-01-10

 Avis juridique important|32001D00222001/22/EC: Commission Decision of 22 December 2000 on amendment of Annex III to Directive 98/10/EC of the European Parliament and of the Council of 26 February 1998 on the application of open network provision (ONP) to voice telephony and on universal service for telecommunications in a competitive environment (Text with EEA relevance) (notified under document number C(2000) 4078) Official Journal L 005 , 10/01/2001 P. 0012 - 0013Commission Decisionof 22 December 2000on amendment of Annex III to Directive 98/10/EC of the European Parliament and of the Council of 26 February 1998 on the application of open network provision (ONP) to voice telephony and on universal service for telecommunications in a competitive environment(notified under document number C(2000) 4078)(Text with EEA relevance)(2001/22/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/10/EC of the European Parliament and of the Council of 26 February 1998 on the application of open network provision (ONP) to voice telephony and on universal service for telecommunications in a competitive environment(1), and in particular Article 28 thereof,Whereas:(1) Article 28 of Directive 98/10/EC provides for the modification of its Annex III in order to adapt it to new technical developments and to changes in market demand.(2) The ETSI technical report ETR 138 on quality of service referred to in Annex III to Directive 98/10/EC is not adjusted to a multi-operator liberalised market. The European Telecommunications Standards Institute (ETSI) has adopted an ETSI guide EG 201 769-1 to replace ETSI ETR 138, developed on the basis of the set of proposals from the Commission, which took into account the opinions of the ONP Committee and market players.(3) The two parameters "Unsuccessfull call ratio" and "Call set up time" are becoming less important, given the high quality of digital fixed telephone networks and Member States should be able to refrain from requiring operators to measure these two parameters if the quality is satisfactory.(4) The amendment of Annex III to Directive 98/10/EC adopted in this Decision contains the harmonised set of quality of service parameters to be used across the European Union, but Member States may in addition decide to include other parameters.(5) In accordance with Article 28 of Directive 98/10/EC, the Commission has submitted the draft Decision for an opinion of the ONP Committee, under the procedure provided for in Article 30 of Directive 98/10/EC.(6) The amendment of Annex III to Directive 98/10/EC adopted in this Decision is in accordance with the opinion of the ONP Committee,HAS ADOPTED THIS DECISION:Article 1Annex III to Directive 98/10/EC is replaced by the Annex to this Decision.Article 2Member States shall take the necessary measures to comply with this Decision within two months of the date of its publication in the Official Journal of the European Communities.This Decision is addressed to the Member States.Done at Brussels, 22 December 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 101, 1.4.1998, p. 24.ANNEX"ANNEX IIISUPPLY-TIME AND QUALITY-OF-SERVICE PARAMETERS, DEFINITIONS AND MEASUREMENT METHODS IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 12>TABLE>"